 

Corporate Capital Trust II - 8-K [cctii-8k_031617.htm]

Exhibit 10.1

 

FOURTH AMENDMENT TO THE EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT

 

 

This fourth amendment to the Amended and Restated Expense Support and
Conditional Reimbursement Agreement (this “Fourth Amendment”) is made as of
March 17, 2017, by and among CORPORATE CAPITAL TRUST II, a Delaware statutory
trust, (the “Company”), CNL FUND ADVISORS II, LLC, a Delaware limited liability
company (“CNL”) and KKR CREDIT ADVISORS (US) LLC, a Delaware limited liability
company (“KKR”).

WHEREAS, the Company, CNL and KKR are parties to that certain Amended and
Restated Expense Support and Conditional Reimbursement Agreement dated September
24, 2015 (the “Agreement”); and

WHEREAS, the parties amended the Agreement on May 10, 2016 (the “First
Amendment”), on September 23, 2016 (the “Second Amendment”) and on December 22,
2016 (the “Third Amendment”); and

WHEREAS, in accordance with Section 4.5 of the Agreement, the parties desire to
further amend the Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:

1.                  The reference to “March 31, 2017” in Section 1 of the
Agreement is hereby deleted, and “June 30, 2017” is inserted in the place of
such deleted reference.

2.                  Full Force and Effect. Except as modified hereby, the
Agreement shall remain in full force and effect. All capitalized terms shall
mean the same as in the Agreement.

3.                  Counterparts. This Fourth Amendment may be executed in more
than one counterpart, each of which will be deemed to be an original but all of
which together will constitute one and the same instrument. This Fourth
Amendment may also be executed electronically.

4.                  Governing Law. This Fourth Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to conflict of law provisions.

[remainder of page blank; signatures follow]

 

  1  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first above written.

  CNL FUND ADVISORS II, LLC               By:  /s/ Chirag J. Bhavsar     Name:
Chirag J. Bhavsar     Title: Chief Financial Officer               KKR CREDIT
ADVISORS (US) LLC               By:  /s/ Nicole J. Macarchuk     Name: Nicole J.
Macarchuk     Title:  Authorized Signatory               CORPORATE CAPITAL TRUST
II               By:  /s/ Thomas K Sittema     Name: Thomas K. Sittema    
Title: Chief Executive Officer

 

 

  2  

 

 

 

 